




Notice of Award of Restricted Stock Units         Harley-Davidson, Inc.     
[a102noticeofgrantofst_image1.gif]
and Restricted Stock Unit Agreement          ID: 39-1805420
(Deferred Restricted Stock Units)             3700 West Juneau Avenue
Milwaukee, WI 53208


[Participant Name]                     [Grant Type]
[Signed Electronically]                     Plan:     2014 Incentive Stock Plan
Acceptance Date: [Acceptance Date]            ID:     [Participant ID]

--------------------------------------------------------------------------------



Effective [Grant Date] (the “Grant Date”), you have been granted Restricted
Stock Units with respect to [Number of Shares Granted] shares of Common Stock of
Harley-Davidson, Inc. (the “Company”). This grant is made under the Company's
2014 Incentive Stock Plan (the “Plan”) and is made in the form of Restricted
Stock Units credited to you under the Company’s Deferred Compensation Plan (the
“Deferred Compensation Plan”) based on your election to defer all or a portion
of your Restricted Stock Unit award.


Subject to accelerated vesting and forfeiture as described in Exhibit A, a
portion of the Restricted Stock Units (Restricted Stock Units with the same
scheduled vesting date are referred to as a “Tranche”) shall become fully
unrestricted (or “vest”) in accordance with the following schedule:
Restricted Stock Units Tranche
Vesting Date
 
 
One-third of the Restricted Stock Units (Tranche #1)
The first anniversary of the Grant Date
An additional one-third of the Restricted Stock Units (Tranche #2)
The second anniversary of the Grant Date
The final one-third of the Restricted Stock Units (Tranche #3)
The third anniversary of the Grant Date



You may not sell, transfer or otherwise convey an interest in or pledge any of
your Restricted Stock Units.


As soon as practicable following the date on which the Restricted Stock Units
vest, the Company will reflect that the Restricted Stock Units are no longer
subject to forfeiture on Deferred Compensation Plan records.


The Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan, the Deferred Compensation Plan and this Restricted Stock
Unit Agreement including Exhibit A. Additional provisions regarding your
Restricted Stock Units and definitions of capitalized terms used and not defined
in this Restricted Stock Unit Agreement can be found in the Plan.




HARLEY-DAVIDSON, INC.










Vice President and Controller
        
    










--------------------------------------------------------------------------------




Exhibit A to Restricted Stock Unit Agreement


Termination of Employment: (1) If you cease to be employed by the Company and
its Affiliates for reasons other than Cause (as defined in the Plan) on or after
age fifty-five (55) and if such cessation of employment occurred after the first
anniversary of the Grant Date, then, effective immediately prior to the time of
cessation of employment, any Restricted Stock Units that were not previously
vested will become vested. (2) Subject to clause (1), if your employment with
the Company and its Affiliates is terminated for any reason other than death,
Disability or Retirement (based solely on clause (iii) of the definition of such
term in the Plan), then you will forfeit any Restricted Stock Units that are not
vested as of the date your employment is terminated. (3) Subject to clause (1),
if you cease to be employed by the Company and its Affiliates by reason of
death, Disability or Retirement (based solely on clause (iii) of the definition
of such term), then, effective immediately prior to the time of cessation of
employment, a portion of the unvested Restricted Stock Units in each Tranche
will vest, which portion will be equal to the number of unvested Restricted
Stock Units in that Tranche multiplied by a fraction the numerator of which is
the number of Months (counting a partial Month as a full Month) from the Grant
Date until the date your employment is terminated by reason of death, Disability
or Retirement (based solely on clause (iii) of the definition of such term), and
the denominator of which is the number of Months from the Grant Date to the
anniversary date on which such Tranche would otherwise have become unrestricted
if your employment had continued, and you will forfeit the remaining Restricted
Stock Units that are not vested. For purposes of this Agreement, a “Month” shall
mean the period that begins on the first calendar day after the Grant Date, or
the anniversary of the Grant Date that occurs in each calendar month, and ends
on the anniversary of the Grant Date that occurs in the following calendar
month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Restricted Stock Units. You will
receive a cash credit under the Deferred Compensation Plan equivalent to any
dividends and other distributions paid with respect to the Shares underlying
your Restricted Stock Units, so long as the applicable record date occurs before
you forfeit such Restricted Stock Units. If, however, any dividends or
distributions with respect to the Shares underlying your Restricted Stock Units
are paid in Shares rather than cash, you will be credited with additional
Restricted Stock Units equal to the number of shares that you would have
received had your Restricted Stock Units been actual Shares, and such Restricted
Stock Units will be subject to the same risk of forfeiture and other terms of
this Restricted Stock Unit Agreement as are the Restricted Stock Units that are
granted contemporaneously with this Restricted Stock Unit Agreement. Amounts
credited to your Deferred Compensation Plan account in the form of cash credits
will be distributed at the same time as your cash account under the Deferred
Compensation Plan is distributed. Amounts credited to your Deferred Compensation
Plan account in the form of additional Restricted Stock Units will be
distributed (if vested) at the same time as your Restricted Stock Unit account
under the Deferred Compensation Plan is distributed.


Distribution: The Restricted Stock Units credited to you under the Deferred
Compensation Plan, both before and after vesting, will be held as Restricted
Stock Units, and you will not be able to direct that the Restricted Stock Units
be exchanged for another of the hypothetical investment options that are
available for the deemed investment of certain other amounts that are credited
to participant accounts under the Deferred Compensation Plan. Distribution of
the Restricted Stock Units will be made in Shares, on a one-for-one basis with
one Share being distributed for each Restricted Stock Unit that is
distributable; provided that cash will be distributed in satisfaction of any
fractional Restricted Stock Unit. The time and form of distribution will be
determined in accordance with the terms of the Deferred Compensation Plan and
your distribution election under the Deferred Compensation Plan.


 


2



--------------------------------------------------------------------------------




Tax Withholding: To the extent that your receipt of Restricted Stock Units, the
vesting of Restricted Stock Units, your receipt of payments in respect of
Restricted Stock Units or the delivery of Shares to you in respect of Restricted
Stock Units results in income to you for federal, state or local taxes, the
Company has the right and authority to deduct or withhold from any compensation
it would pay to you (including payments in respect of Restricted Stock Units) an
amount, and/or to treat you as having surrendered vested Restricted Stock Units
having a value, sufficient to satisfy its withholding obligations. In its
discretion, the Company may require you to deliver to the Company or to such
other person as the Company may designate at the time the Company is obligated
to withhold taxes that arise from such receipt or vesting, as the case may be,
such amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations.


When income results from the delivery of Shares to you in respect of Restricted
Stock Units, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this award through your Fidelity account. If you have not accepted this
award within ninety (90) days following the Grant Date, the Restricted Stock
Units granted herein shall be automatically forfeited. If you choose to accept
this Restricted Stock Unit Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the
Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.







3

